Order entered October 7, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00658-CV

                       BRADLEY B. MILLER, Appellant

                                      V.

           DANIELLE DIAZ AND DALLAS COUNTY, Appellees

              On Appeal from the 116th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-15614

                                   ORDER

      Before the Court is appellees’ October 4, 2021 unopposed motion to extend

time to file their brief on the merits. We GRANT the motion and extend the time

to October 12, 2021.


                                           /s/   CRAIG SMITH
                                                 JUSTICE